Citation Nr: 1401349	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-44 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.

An April 2013 Board decision granted the Veteran's application to reopen his claim for service connection for a back disability, and remanded the claim for further development.  Such development has been completed, and this matter is now returned to the Board for further review.


FINDING OF FACT

The preponderance of the evidence is against a finding that Veteran's back disability is casually or etiologically related to a disease, injury, or incident in service; arthritis is not shown within one year of discharge from active service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted, nor may it be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a back disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that December 2009 and September 2010 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013).  The notice letters informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.  The Veteran's claim was readjudicated by way of an October 2010 Supplemental Statement of the Case (SSOC), and subsequent SSOCs, such that any issue as to the timeliness of the September 2010 notice letter is harmless.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's available service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding VA or private treatment records for VA to obtain.  In April 2013, the Board remanded the Veteran's claim so that the RO/AMC could obtain copies of the Veteran's service treatment records (second request - because the claims file only contains a separation examination report), any inpatient records from 1985 from the Ft. Richardson, Alaska hospital, the Veteran's personnel records, and any outstanding VA treatment records dated since October 2010.  Pursuant to the Board's remand directives, the RO requested copies of the Veteran's service treatment records, the inpatient hospital records, and his service personnel records from NPRC.  In May 2013, negative replies were received regarding the requests for service treatment records and inpatient records.  The Veteran's personnel records, however, were associated with the claims file.  Also, copies of the Veteran's more recent VA treatment records dated since October 2010 were associated with the claims file.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives, and that the record contains sufficient evidence to make a decision on the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board is also cognizant that where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis herein has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Also, the Board acknowledges that a data exchange indicated that the Veteran had previously been denied disability benefits by the Social Security Administration (SSA), and that in November 2010, and January 2011, the RO requested copies of the Veteran's records from the SSA.  A negative reply, however, was received in January 2011 noting that the records had been destroyed.  Therefore, the Board finds that the RO complied with its duty to assist in this regard.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in March 2010.  The March 2010 VA examination report reflects that when questioned about the start of his back symptoms, the Veteran stood up, left the room, and slammed the door with a raised voice demanding that the examiner be more respectful of him, and the examiner noted that the examination stopped at that point.  The March 2010 VA examiner included an etiological opinion, but no physical findings.  The Veteran wrote in a March 2011 statement that the examination was rescheduled and completed, but there is no copy of such examination in the claims file.  In April 2013, the Board remanded the Veteran's claim so that any outstanding copy of such examination could be associated with the claims file or, if there was none, to schedule the Veteran for a new VA examination.  Subsequently, because copies of the Veteran's VA examinations were associated with the claims file but there was no additional VA examination report, the Veteran was provided with a new VA examination in June 2013.  The examiner reviewed the claims, interviewed and thoroughly examined the Veteran, and provided a thorough rationale for his conclusions.
Therefore, the Board finds that there was substantial compliance with the Board's remand directive, and that the June 2013 VA examination report, by itself, is adequate upon which to base a decision with regard to the Veteran's claim, and.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including arthritis, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A veteran may also establish entitlement to service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

The Veteran served on active duty in the Army from November 1982 to November 1986.  He claims that he has a back disability that is related to service.  Specifically, he asserts that he injured his back in 1985 while serving in Alaska lifting equipment.  See Statement, June 2007; Form 21-526, June 2007.  He asserts that he was taken to the Ft. Richardson Post Hospital for treatment, and then placed on profile.

The only service medical records in the claims file (other than his dental records) are the Veteran's August 1986 separation examination report and report of medical history.  On his report of medical history, the Veteran checked the box indicating that he had experienced or was experiencing recurrent back pain.  The clinician noted on the form that the Veteran "has pain in [his] low back four to five times a week - 'gets from soft bed.'"  The separation examination report, however, reflects that physical examination of his spine was normal.

The first medical record of complaint is a November 2006 VA orthopedic treatment record reflecting the Veteran complained of low back pain.  The orthopedist noted that the Veteran brought to the appointment some private treatment records, the last dated in 1999, reflecting diagnosed degenerative disc disease.  The Board notes that despite two requests to do so, the Veteran has not identified any outstanding private treatment records for VA to obtain, nor provided any Forms 21-4142 authorizations or copies of any private treatment records relating to his claim.  It was noted that after 1999, the Veteran lost his job and became uninsured and did not have any primary care physician.  X-rays revealed degenerative disc disease (DDD) of the lumbar spine, particularly at L5-S1.  A diagnosis of DDD of the lumbar spine was recorded.  See also March 2007.

Subsequent VA treatment records reflect that the Veteran has continued to be followed at the VA medical center for diagnosed DDD of the lumbar or lumbosacral spine, and for chronic low back pain.  See, e.g., December 2008.

A December 2010 VA treatment record reflects that in November 2010, the Veteran had slipped on ice and fell down one stair.  X-rays showed DDD, but no compression fracture.  It was noted that the fall exacerbated the Veteran's low back pain.

The March 2010 VA examination report includes no physical findings because the Veteran walked out in the middle of the examination.  Nevertheless, the Veteran was provided with a new VA examination in June 2013.  The June 2013 VA examiner noted the Veteran's reported history of a lifting injury to his back in service and treatment in service.  The Veteran reported to the examiner that the morning after the incident, he could not get out of bed, that he was taken to Ft. Richardson Hospital, x-rays were taken but found to be normal, and that he was discharged with a 2-day profile.  Post-service, the Veteran reported that his back pain got progressively worse.  The examiner also noted the Veteran's reported history (to the March 2010 VA examiner) of a September 1992 motorcycle injury, after which he reports that he had an abnormal gait and a CT of his back was performed, albeit he reported it was not due to back symptoms, which CT the Veteran reported revealed DDD.  

The examiner noted that when asked when he began receiving treatment for his back, the Veteran would not give a clear response and the Board notes that the Veteran walked out on the prior examiner when asked when he started having problems with back pain.  The examiner acknowledged that the Veteran had been followed at the VA medical center for back pain since November 2006, and that a slip and fall exacerbating injury was noted in November 2010.  The examiner noted that April 2010 and December 2010 x-rays (VA) did not reveal any compression fractures.  

A diagnosis of DDD of the lumbar spine was recorded.  The examiner opined that it is less likely as not related to the Veteran's service.  The examiner reasoned that the Veteran's back pain noted at separation was attributed to a soft bed, not a back injury.  He further noted that there is no documentation of continuing back care post-service that would be expected following a self-limited (serious) back injury as the one reported by the Veteran, and that the VA treatment records showed chronic back pain since 2006, as well as staff concerns about opiod use.  He also noted that the interceding back injuries could not be excluded.

Because there is no evidence of a diagnosed arthritic condition within one year of the Veteran's discharge from service, the Board notes that the presumptive service connection provisions of 38 C.F.R. § 3.309(a) are not for application in this case.  Thus, the focus turns to direct service connection.  Clearly, as shown above, the Veteran has been diagnosed with a current back disability, including DDD of the lumbar spine.  Therefore, the question remains whether the Veteran's back disability is related to his active service.

In light of the above opinion of the June 2013 VA examiner, the Board finds that the preponderance of the evidence is against a finding that the Veteran's back disability is related to his active service.  As explained above, the VA examiner opined that the Veteran's current back disability is less likely as not related to his active service.   It provides several reasons underlying the conclusion, which are supported by the record.  There is no medical opinion of record that contradicts the opinion of the June 2013 VA examiner, and there is otherwise no other medical evidence of record etiologically linking the Veteran's back disability to an in-service lifting injury or otherwise to a disease, injury or incident in service.  Accordingly, the Board attributes significant weight to the opinion.

The Board acknowledges that the Veteran has asserted that he injured his back in service lifting equipment.  Even so, and also having considered as well the notation at separation of back pain due to a soft bed, the Board emphasizes that the Veteran's back was found to be normal on physical examination at the time of separation, and no degenerative disc disease was noted.  To the extent that the Veteran alleges that he was misdiagnosed at discharge, the Board finds that the Veteran, as a lay person, is not competent to opine as to whether he had a back disability such as DDD at the time of discharge, which certainly requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, to the extent that the Veteran, as a lay person, asserts that his back disability is etiologically related to a lifting injury in service (or presumably to his documented complaint of back pain due to a soft bed), the Board finds that the Veteran, as a lay person, is likewise not competent to opine as to the etiology of his back disability, which also would require medical expertise.  See id.  Rather, the Board finds the competent medical opinion of the June 2013 VA examiner to have more probative value as to the etiology of the Veteran's back disability based on his medical education, training, and experience, as well as based on the thorough rationale provided for his conclusion.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  The June 2013 VA examiner took into account the Veteran's reported history of a lifting injury, the notation of back pain at separation from service, and his reported symptomatology since service, but nevertheless opined that the Veteran's back condition is not related to his active service and provided an adequate rationale for his conclusion.  

To the extent that the Veteran asserts that he has experienced continuity of symptomatology since service, the Board finds that this assertion is not credible.  There is no record of complaint of back pain for 20 years since the Veteran's discharge from service.  Even if the Board were to assume that there were was a medical record of complaint of back pain in at least 1999 (per the notation in the November 2006 VA treatment record), that is still 13 years after his active service, which prolonged period of time weighs against the credibility of any asserted continuity of symptomatology.  The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms.  In this case, however, there is evidence indicating that there may be private treatment records dating in the 1990s, but the duty to assist is not a one-way street, and the Veteran has failed to produce copies of such records or a completed Form 21-4142 authorization for VA to obtain them despite two requests by the RO (despite having shown some records to the VA orthopedist in November 2006).  Moreover, when asked about the start of treatment by the March 2010 VA examiner, the Veteran stormed out, and when asked about the start of his symptoms by the June 2013 VA examiner, the Veteran would not provide a clear answer which, again, tends to diminish the credibility of his history since service.

The Board acknowledges that certain VA treatment records reflect the Veteran's reported history that he experienced back pain in service.  See, e.g., May 2007 (which the Board acknowledges was noted at least on his separation medical records, albeit due to his soft bed).  The Board notes, however, that the mere transcription of lay history by a medical professional does not transform it into competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  Regardless, this notation of back pain in service comports to the notation on the Veteran's separation report of medical history and does not tend to etiologically link his current back disability to his active service.

Similarly, the Board acknowledges that the Veteran has asserted that he was told in the past by private practitioners that he had an old stress fracture that had not been treated properly.  See March 2011 Statement in Support of Claim.  This constitutes hearsay lay evidence (reports by a lay person of what they were told by a clinician), which does not constitute competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, again, the Veteran has not identified these practitioners or provided the necessary Forms 21-4142 so that any of these alleged records could be associated with the claims file and considered by the Board.  In addition, as noted by the June 2013 VA examiner, two x-rays taken in 2010 showed no evidence of any fracture.

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for a back disability.  The benefit-of-the-doubt rule is not for application, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back disability is denied.



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


